Exhibit 10.38 BPZ RESOURCES, INC. 2007 LONG-TERM INCENTIVE COMPENSATION PLAN PERFORMANCE SHARE AWARD AGREEMENT You have been selected to receive a grant of Performance Shares pursuant to the BPZ Resources, Inc. 2007 Long-term Incentive Plan (the “ Plan ”) as specified below: Participant: Grant Date: Number of Performance Shares Granted: (“ Performance Shares ”) Performance Period: January 1, 2014 – December 31, 2016 Final Acceptance Date: THIS AWARD AGREEMENT (the“ Agreement ”), is made effective as of theGrant Date, as specified above, between BPZ Resources, Inc., a Texas corporation (“
